Citation Nr: 1705521	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-41 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diverticulosis, to include as secondary to service-connected peptic ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1984.  The Board notes, however, that the Veteran's DD Form 214 is not located in the claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for diverticulosis.

In January 2010, the Veteran testified during a local hearing with a Decision Review Officer at the RO.  A transcript of that hearing is of record. 

In May 2014 and July 2016, the Board remanded the claim on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his current diverticulosis is related to service.  More specifically, the Veteran has contended that his current diverticulosis is related to his alleged in-service problems with stomach pain, diarrhea, and bloody stools.  In this regard, he has also indicated that such problems have been continuous since service.  In the alternative, the Veteran also claims that his current diverticulosis is related to his service-connected peptic ulcer.

As previously mentioned, in July 2016, the Board most recently remanded the claim on appeal for further development.  In particular, the Board remanded the claim on appeal for an additional VA examination and medical opinion, as the Board found the October 2014 VA medical opinion to be inadequate to evaluate the Veteran's diverticulosis.  Significantly, the October 2014 VA examiner failed to address service connection on a secondary basis (i.e., the Veteran's contention that the diverticulosis was related to service-connected peptic ulcer).  Accordingly, in July 2016, the Veteran underwent another VA examination and another VA medical opinion was obtained.  In this regard, the July 2016 VA examiner opined that the Veteran's diverticulosis was not related to, caused by, or aggravated by the service-connected peptic ulcer.  He reasoned that the Veteran was diagnosed with diverticulosis 20 years after military service and that "[t]hese two conditions are not related."  In addition, the VA examiner opined that the Veteran's diverticulosis was not related to or incurred during service.  He reasoned that the Veteran was not diagnosed until 20 years after service and did not have symptoms of diverticulosis during service.  

However, in providing the above opinions, the VA examiner provided almost no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  The VA examiner's conclusory statements make it unclear what lay or medical evidence or even medical principles were relied upon.  See 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  Notably, in the VA examiner's rationale regarding secondary service connection, the VA examiner simply stated that "these two conditions are not related" without explaining why.  Moreover, in the VA examiner's rationale regarding direct service connection, the VA examiner did not explain why the Veteran's diverticulosis could not develop after active service.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).

In addition, with regard to the opinion concerning direct service connection, it appears that the VA examiner based his negative opinion predominately on the absence of documentary evidence of a diagnosis of diverticulosis in service and disregarded the Veteran's lay statements of experiencing certain gastrointestinal symptomatology in and since service, which is improper.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Based on the foregoing, the Board finds that the July 2016 VA opinion is inadequate to determine whether the Veteran's diverticulosis is related to service or a service-connected disease.  Consequently, the Board finds that an additional medical opinion by an appropriate specialist is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist, not the physician who provided the July 2016 VA medical opinion, as to the nature and etiology of the Veteran's current diverticulosis.  The claims file must be sent to the designated physician for review.

The physician should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diverticulosis was either (a) caused by service-connected peptic ulcer or (b) aggravated by service-connected peptic ulcer.  If aggravated, the physician should specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The physician should also indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diverticulosis is related to service, to include the Veteran's claimed gastrointestinal symptoms experienced in service.  In formulating this opinion, to the extent possible, the physician should also indicate whether the Veteran's claimed in-service gastrointestinal symptoms can be attributed to diverticulosis or another one of the Veteran's service-connected disabilities (i.e., peptic ulcer or hiatal hernia). 

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




